DETAILED ACTION
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is based on Amendment filed dated October 29th, 2021. 

2.	Claims 1-2, 9-10 and 17-18 (Renumbered 1-6) are allowed.

                                                          —o—o—o—

         ALLOWABLE SUBJECT MATTER
3.	The following is an examiner’s statement of reasons for allowance:
  	Based on the prior arts of record, and further search Examiner concluded that the claimed invention in a manner have been recited in each of the independent claims and dependent claims such as in claim 1, “determining, by the at least one processor, a difference between the timing information and the previously generated timing information and, in response to the determining that the timing information differs from the previously generated timing information by at least a threshold difference, performing at least one action, wherein the at least one action comprises: rejecting the request for the change to the source code including denying a pull request from a source repository system and at least one of: generating and sending, to one or more users, a report that describes the difference between the timing information and the previously generated timing information; creating,Application No. : 16/217,521Filed: December 12, 2018 Page: 3 of9in a ticketing system, at least one ticket that describes the difference between the timing information and the previously generated timing information” which are not expressly taught or fairly suggested in the cited prior arts while the claimed inventions have been created in the context of compiled code to add annotations to the compiled code, the annotations added at a respective start and a respective finish of each of one or more sections of the compiled code, wherein the annotations are configured to output timing information upon execution that indicates, for each of the one or more sections of the compiled code, a duration of execution of the respective section, and wherein the one or more sections of the compiled code were compiled after a change was made to a source code corresponding to a request for the change made to the source code, where the source code was compiled to generate the compiled code renders the pending independent claims allowable. Claims 2, 10 and 18 are dependent upon claims 1, 9 and 17 according to their respective statutory classes. Since the independent claims 1, 9 and 17 are allowable, claims 2, 10 and 18 are also allowable at least by virtue of the dependency relationship. 

4.	Any comments considered necessary by applicants must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason For Allowance”. 

CONCLUSION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                           06/10/2021